                                           Case 4:20-cv-04431-YGR Document 4 Filed 01/13/21 Page 1 of 1




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         ALEJANDRO JAVIER LOPEZ,
                                   4                                                         Case No. 20-cv-04431-YGR (PR)
                                                        Plaintiff,
                                   5                                                         ORDER OF DISMISSAL
                                                  v.
                                   6
                                         JASON FINDLEY, et al.,
                                   7
                                                        Defendants.
                                   8

                                   9          This federal civil rights action will be dismissed as duplicative of another pending action,

                                  10   Lopez v. Lake County Jail, Case No. 20-cv-03120-YGR (PR). The Court will allow Plaintiff to

                                  11   only pursue one action, and thus it will screen the earlier filed action in Case No. 20-cv-03120-

                                  12   YGR (PR), in which Plaintiff has filed an amended complaint alleging similar claims of:
Northern District of California
 United States District Court




                                  13   (1) sexual harassment stemming from an incident in 2012; and (2) deliberate indifference to

                                  14   Plaintiff’s serious medical needs. The allegations and defendants are identical both suits with the

                                  15   exception that Plaintiff names four more defendants (Lake County Sheriff’s Office, Well Path

                                  16   Medical Group, County of Lake, Captain Norm Taylor)1 in the instant suit. If Plaintiff wishes to

                                  17   pursue claims against Defendants Lake County Sheriff’s Office, Well Path Medical Group,

                                  18   County of Lake, and Taylor, he must file a second amended complaint in Case No. 20-cv-03120-

                                  19   YGR (PR) containing such claims. For the foregoing reasons, the complaint in the instant action

                                  20   is DISMISSED as duplicative. Plaintiff’s motion for leave to proceed in forma pauperis will be

                                  21   granted in a separate written Order. Dkt. 2.

                                  22          The Clerk of the Court shall close the file.

                                  23          IT IS SO ORDERED.

                                  24   Dated: January 13, 2021                         _____________________________________
                                                                                       JUDGE YVONNE GONZALEZ ROGERS
                                  25                                                   United States District Judge
                                  26
                                              1
                                  27             The Court notes that Plaintiff had listed all of these four Defendants when he filed his
                                       original complaint in Case No. 20-cv-03120-YGR (PR), but he no longer lists them as named
                                  28   Defendants in his amended complaint in that case. Compare Dkt. 10 in Case No. 20-cv-03120-
                                       YGR (PR) with Dkt. 1 in Case No. 20-cv-03120-YGR (PR).
